Citation Nr: 1537307	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-29 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for ear infections.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a left knee condition.

7.  Entitlement to service connection for a right hand condition.

8.  Entitlement to service connection for scars of the right wrist.

9.  Entitlement to service connection for a scar on right side.

10.  Entitlement to service connection for a right hand scar.

11.  Entitlement to service connection for a chest scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was scheduled for a video hearing at the RO before a Veterans Law Judge (VLJ) in May 2015, but he cancelled the hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2015 correspondence, the Veteran stated the he had to cancel the May 2015 videoconference hearing because his attorney withdrew his representation, and his new representative was unable to prepare for the hearing in time.  He requested that the videoconference hearing be rescheduled.  Therefore, the Veteran will be scheduled for another hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a personal hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

